Citation Nr: 9934048	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a broken 
left leg.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1956 to July 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1994 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a broken leg 
condition.  

In May 1997, the Board found that new and material evidence 
had been submitted to reopen the claim for entitlement to 
service connection for residuals of a broken left leg.  The 
Board remanded the claim for de novo consideration of the 
merits of the reopened claim and for further development to 
include obtaining identified medical treatment records, 
service medical records, and a VA orthopedic examination.  


FINDINGS OF FACT

1. The veteran's service medical records are unavailable and 
were apparently destroyed in the 1973 fire at the National 
Personnel Records Center.

2. The record contains no competent medical evidence of a 
nexus between the veteran's current degenerative joint 
disease of the left leg and any incident of service, 
including reported fracture in 1958.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left leg fracture is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are not of record.  In 
May 1977, the National Personnel Records Center (NPRC) stated 
that there were no medical records on file and noted "fire 
related service."  In February 1993, the RO again requested 
the veteran's service medical records, but was informed by 
the NPRC in March 1993 that no medical records were on file.  

The veteran filed an initial claim for VA benefits for 
service connection for residuals of a fractured left leg in 
April 1976.  The veteran reported that he sustained this 
injury during a parachute jump in August 1958, while 
stationed in Germany.  In June 1977, the RO denied the 
veteran's claim.  

In December 1992, the veteran requested that his claim for 
service connection for a leg condition be reopened.  He 
stated that he had pain in his leg since he broke it during 
service and the condition was getting progressively worse.  

The veteran submitted several statements in February 1993.  
He reported that while making a parachute jump in June or 
July 1958 he broke his left ankle and was hospitalized at the 
U.S. Army Hospital in Munich, Germany.  He stated that he 
was in a cast for two months following this injury.  

In his notice of disagreement, received in November 1994, the 
veteran stated that he suffered a broken left leg in June 
1958 while making a parachute jump in Munich, Germany.  In a 
statement, dated in February 1997, the veteran stated that 
in April 1958 he suffered a broken foot or ankle, following a 
parachute jump.  The veteran reported that after landing, his 
parachute was caught by the wind and caused him to twist 
around.  He stated that he was hospitalized for one month 
following this injury.  He reported that he was in a walking 
cast until August 1958, and immediately after removal of the 
cast, he went on a 20-mile road march.  

At a hearing before the undersigned in February 1997, the 
veteran testified that he broke his left leg in a parachute 
jump in April 1958 in Munich Germany.  He stated that he was 
hospitalized for a month at the U.S. Army Hospital following 
this injury.  He reported that he was in a cast until August 
1958.  Transcript, p. 3.  The veteran noted that he was 
treated at the U.S. Army Hospital in Denver, Colorado after 
service, and was informed that the leg was not set correctly 
and would have to be rebroken and reset.  The procedure was 
never performed.  Transcript, p. 4.  He stated that his leg 
would swell up occasionally from a lot of walking, but did 
not limit his ability to work as a truck-driver.  
Transcript, p. 4.  The veteran testified that he was treated 
a few times for his leg since discharge from service, in the 
late 1960s and 1970s.  Transcript, pp. 5-6.  

In May 1997, the Board found that new and material evidence 
had been submitted to reopen the claim for entitlement to 
service connection for residuals of a broken left leg.  The 
Board remanded the claim for de novo consideration of the 
merits of the reopened claim and for further development to 
include obtaining identified medical treatment records, 
service medical records, and a VA orthopedic examination.  In 
August 1997, the RO requested that the veteran identify any 
physician, hospital, or treatment center that provided 
treatment for his left leg disorder since his separation from 
service.  The record contains no response to this request.  
In February 1998, the NPRC confirmed that no medical records 
were on file and no Surgeon General's Office extracts were 
available.  

A VA examination was conducted in March 1998, and the 
examiner noted review of the veteran's claims file.  The 
examiner noted that the veteran was using two crutches, and 
stated that he had been using them since November 1995 due 
to bilateral knee and ankle conditions.  The veteran reported 
a history of a fractured left leg in 1958.  The veteran 
stated that the left leg currently had pain, lasting a couple 
of days, every two to three weeks.  He reported some swelling 
in both ankles and stated that he injured both knees and 
ankles in 1995.  X-ray examination of the knees showed 
degenerative arthritic changes bilaterally, greater on the 
right.  

On physical examination, tenderness of the left ankle and 
left foot were noted.  The examiner stated that the veteran 
put a moderate amount more weight on his right leg than his 
left when walking.  Sensory examination in the left leg, foot 
and ankle was within normal limits.  The examiner stated that 
there was no evidence of any old leg fracture on the left.  
The examiner noted previous X-ray examinations of the left 
knee in October 1997 showing osteoarthritis and of the left 
ankle in November 1992 noting soft tissue swelling malleoli 
without fracture and degenerative joint disease of the ankle 
and foot.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran's service medical records are unavailable and 
were apparently destroyed in the 1973 fire at the NPRC.  The 
Board is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The analysis of the veteran's 
claim was undertaken with these duties and obligations in 
mind.

The record contains evidence of a current left leg 
disability.  X-ray examination showed degenerative joint 
disease of the left ankle, foot, and knee.  

As noted above, the veteran's service medical records are 
unavailable.  The veteran reported that he suffered a broken 
ankle/foot during service in Germany on a parachute jump.  
The veteran's DD Form 214 notes that the veteran received a 
parachutist badge and served more than two years of foreign 
and/or sea service.  

However, the record contains no competent medical evidence 
providing a nexus between the veteran's reported in-service 
injury and his present degenerative joint disease.  The VA 
examiner in March 1998, with consideration for the veteran's 
report of injury during service, noted that there was no 
evidence of any old leg fracture on X-ray examination.  The 
examiner also noted that the degenerative joint disease was 
bilateral and current X-ray examination showed the arthritic 
changes were worse on the right, not the left.  Without 
competent evidence of a nexus between the veteran's reported 
injury during service and his current left leg disability, 
his claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
Repeated requests for additional medical records have been 
made, but have been unsuccessful.  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Although the veteran reported treatment for left leg symptoms 
in the 1960s and 1970s, he did not report that any physician 
had opined that his current condition was related to any 
incident of service.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for residuals of a left leg 
fracture is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

